The only question in this case is whether the Superior Court erred in refusing to erase the case from the docket. It is an appeal from the City Court of Hartford. The question is whether at the time the City Court allowed the appeal the Superior Court had jurisdiction of the case.
Section 10 of an Act concerning the City Court of Hartford, approved April 17th, 1905 (14 Special Laws, p. 602), provided that any party aggrieved by a final judgment or decree of that court in any cause in which the matter in demand exceeded $500, might appeal therefrom to the Superior Court. This provision was in force when the present action was commenced. During the pendency of the action, and before the judgment appealed from had been rendered by the City Court, said § 10 was repealed by an Act approved August 29th, 1911, which took effect from its passage. 16 Special Laws, p. 500. The judgment was rendered in the City Court and the appeal therefrom was taken in the month of November following. While the repealed provision had life, the Superior Court and the City Court of Hartford had original concurrent jurisdiction of a large number of cases, namely, those wherein the matter in *Page 427 
demand exceeded $1,000 and the parties, or one of them, resided in the city of Hartford. The Superior Court also, by virtue of the Act in question, had appellate jurisdiction of the same cases. It also had appellate jurisdiction of similar cases wherein the matter in demand lay between $500 and $1,000, in which cases the Court of Common Pleas also had original jurisdiction concurrent with the City Court. A party was thus able to bring his action in these cases in the City Court and have a jury trial and, if unsuccessful there, appeal to the Superior Court and have another jury trial there, as was done in this case. An appeal in all these cases for errors in law is allowed to this court from the judgments of the City Court of Hartford, the same as from the Superior Court and the Court of Common Pleas. There was, therefore, no necessity for a second trial to either court or jury of the questions of fact in these cases. The manifest intent of the repealing statute was to take from the Superior Court this appellate jurisdiction, and that was its effect. The Superior Court held that as this case was pending in the City Court at the time of the repeal, it was saved from its effect by § 1 of the General Statutes, which provides that "the passage or repeal of an act shall not affect any action then pending." This provision is merely declaratory of a rule of construction. Rowen v. NewYork, N. H.  H.R. Co., 59 Conn. 364, 367,21 A. 1073. We have held in several cases that where it is clear that the legislature intended that a creating or repealing Act relating to procedure should affect pending cases, the Act was to be so construed notwithstanding the provision in § 1 of the General Statutes referred to; that being a mere legislative enactment, the provision must yield to the later expression of the legislative will. Hubbard v. New York, N. H.  H.R. Co.,70 Conn. 563, 565, 40 A. 533; Atwood v. Buckingham, *Page 428 78 Conn. 423, 426, 62 A. 616; Lew v. Bray, 81 Conn. 213,217, 70 A. 628.
Section 1 of the General Statutes does not preserve, or attempt to preserve, to parties, as against a repealing statute, rights which they possessed under the statute repealed. It is one of the sections of chapter one of the title "Construction of Statutes," which is the first title of the General Statutes. It simply lays down a rule of construction to be adopted when the repealing statute does not make clear the legislative intent that it shall affect pending cases. This is the effect of the construction which we have already put upon it. There can be no doubt that in the absence of this section the repealing statute in the present case would be held to affect pending cases. Parties have no vested right to an appeal. The rule is that if, even after an appeal has been taken, the statute giving the appellate court jurisdiction of it is repealed, and there is no saving clause, the case falls with the statute. Merchants' Ins.Co. v. Ritchie, 72 U.S. (5 Wall.) 541, 544. There is no saving clause in the statute under review. It is an express repeal of the statute allowing an appeal. It in express terms says that it shall take effect from its passage. At the time of this repeal no appeal had been taken in the case before us. We think that it is not a case for the application of the rule of construction provided in § 1 of the General Statutes, and that the cause should have been erased from the docket of the Superior Court.
   There is error.
In this opinion HALL, C. J., PRENTICE and RORABACK, Js., concurred.